Citation Nr: 0713212	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-15 700	)	DATE
	)
	)

On appeal from the
U. S. Department of Veterans Affairs (VA) Regional Office 
(RO)
 in Cleveland, Ohio


THE ISSUES

1.  Whether the February 1971 rating action denying service 
connection for residuals of a right knee medial meniscectomy 
with osteochondritis dissecans was clearly and unmistakably 
erroneous.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected low 
back strain or right knee disability.

3.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy (PN), to include as secondary 
to service-connected low back strain or right knee 
disability.

4.  Entitlement to service connection for right hip 
arthritis, to include as secondary to service-connected low 
back strain or right knee disability.

5.  Entitlement to a rating in excess of 20% for low back 
strain with right                L-4 radiculopathy.

6.  Entitlement to a compensable rating for a right knee 
Baker's cyst. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2003 rating action that denied 
service connection for residuals of a right knee medial 
meniscectomy with osteochondritis dissecans on the grounds of 
clear and unmistakable error (CUE) in the February 1971 
rating action, as well as on the grounds that new and 
material evidence to reopen the claim had not been received.  
This appeal also arose from that same rating action that 
denied service connection for a cervical spine disability, 
bilateral upper and lower extremity PN, and right hip 
arthritis, each to include as secondary to service-connected 
low back strain or right knee disability; denied a 
compensable rating for a right knee Baker's cyst; and granted 
an increased rating from 0% to 20% for low back strain with 
right             L-4 radiculopathy.  The veteran appealed 
the 20% low back rating as inadequate.

By rating action of March 2004, the RO granted service 
connection for residuals of a right knee medial meniscectomy 
with a total knee replacement (TKR) on the basis of new and 
material evidence, and assigned a 100% rating from November 
2001, and a 30% rating from October 2002.  The veteran 
appealed the 30% rating as inadequate, arguing in his April 
2004 Notice of Disagreement that he wanted a 60% rating from 
October 2002.  By rating action of October 2004, the RO 
granted a 60% rating for residuals of a right knee medial 
meniscectomy with a TKR from October 2002; this constitutes a 
full grant of the benefit sought on appeal with respect to 
that issue.

In his April 2004 Substantive Appeal, the veteran withdrew 
his appeal on the issue of service connection for bilateral 
lower extremity PN.

In June 2004, the veteran testified at a hearing before a 
decision review officer at the RO.  In September 2006, the 
veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of both hearings 
are of record.

For reasons expressed below, the issues remaining on appeal 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

At the September 2006 Board hearing, the veteran testified 
that he was receiving Social Security Administration (SSA) 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that, prior 
to scheduling the veteran for a VA examination, the RO should 
obtain and associate with the claims folder a copy of the SSA 
decision awarding the veteran disability benefits, together 
with copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

At the September 2006 Board hearing, the veteran's 
representative requested that the veteran be afforded a VA 
examination to determine whether there is a nexus between 
military service or the veteran's service-connected low back 
and right knee disabilities and his cervical spine 
disability, and the current extent and current degree of 
severity of the veteran's low back disability.  Appellate 
review discloses that the veteran has claimed that his low 
back disability has increased in severity, and that the 
service-connected low back strain includes right L-4 
radiculopathy.  However, the evidentiary record does not 
contain a clinical assessment of intervertebral disc syndrome 
(IVDS), including the frequency and duration of attacks, and 
any incapacitating episodes necessitating bed rest prescribed 
by a physician during a 12-month period.  In addition, the 
veteran has not been rated under or furnished the rating 
criteria for IVDS, specifically, the former criteria in 
effect under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, 
prior to 23 September 2002, and the revised criteria in 
effect on and after 23 September 2002 (renumbered DC 5243 
effective 26 September 2003).  With respect to the claim for 
secondary service connection for a cervical spine disability, 
the Board notes that Allen v. Brown, 7 Vet. App. 439, 448 
(1995), holds that 38 C.F.R. § 3.310(a) also authorizes a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected one.  
Such findings are needed to resolve the claims for service 
connection for a cervical spine disability, and for an 
increased rating for the low back disability, and the Board 
finds that these matters must thus be remanded to the RO to 
obtain a VA examination of the veteran that addresses these 
questions.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for a cervical 
spine disability, and shall result in denial of the claim for 
an increased rating for the low back disability.  See 38 
C.F.R. § 3.655 (2006).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims folder a 
copy of the notice of the date and time of the examination 
sent to him by the pertinent VA medical facility. 
  
The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:
    
1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits, together with copies 
of all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo VA examination of 
his cervical and lumbosacral spine by a 
physician.  The entire claims folder must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings, including range of motion 
studies of the low back expressed in 
degrees, whether there is any low back 
ankylosis, and the degree of bowel or 
bladder impairment, if any, should be 
reported in detail.  The physician should 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 
  
The doctor should assess the frequency 
and duration of attacks of the low back 
strain with right L-4 radiculopathy, and 
render an opinion for the record as to 
whether the low back disability been 
manifested by incapacitating episodes 
having a total duration of at least (a) 2 
weeks but less than 4 weeks during any      
12-month period; (b) 4 weeks but less 
than 6 weeks during any 12-month period; 
or (c) 6 weeks or more during any 12-
month period.  (The examiner should note 
that an "incapacitating episode" is 
defined for VA rating purposes as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest and treatment 
prescribed by a physician.)  

He should also render an opinion for the 
record as to whether the veteran's low 
back disability may best be characterized 
as (a) mild; (b) moderate, with recurring 
attacks; (c) severe, with recurring 
attacks, with intermittent relief; or (d) 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.    

The physician should also review the 
claims folder and render an opinion, 
consistent with the clinical findings and 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50% probability) that 
any diagnosed cervical spine disability 
(a) had its onset during military 
service, or (b) was caused or has been 
aggravated by the veteran's service-
connected low back or right knee 
disability.  If aggravation of any non-
service-connected cervical spine 
disability by the service-connected low 
back or right knee disability is found, 
the doctor should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include rating 
the low back strain with right L-4 
radiculopathy under the former rating 
criteria in effect under 38 C.F.R. 
§ 4.71a, DC 5293, prior to        23 
September 2002, and the revised criteria 
in effect on and after 23 September 2002 
(renumbered DC 5243 effective 26 
September 2003), and the provisions of 
38 C.F.R. § 3.655, as appropriate.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes, with respect to rating the low 
back strain with right L-4 radiculopathy, 
the former rating criteria in effect 
under 38 C.F.R. § 4.71a, DC 5293, prior 
to         23 September 2002, and the 
revised criteria in effect on and after 
23 September 2002 (renumbered DC 5243 
effective 26 September 2003), and clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


